Citation Nr: 1814325	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-27 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to higher initial evaluations for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 23, 1997, and as 10 percent disabling from that date.

3.  Entitlement to an effective date prior to May 30, 1997 for the grant of service connection for PTSD.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) from November 2009 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal was remanded in November 2016.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2016 remand, the Board directed that development of the record be conducted.  Specifically, the Board indicated that the AOJ should seek records from the Social Security Administration (SSA), as well as private records identified by the Veteran.  With respect to SSA records, that agency indicated in May 2017 that there were no records to provide.  Regarding private treatment, the AOJ in May 2017 requested that the Veteran identify sources of treatment.  In June 2017, the Veteran's attorney indicated that he had not received private treatment and requested that the AOJ proceed with the remaining development ordered by the Board.  

The November 2016 remand also directed that, pursuant to Manlincon v. West, 12. Vet. App. 238 (1999), the Veteran be issued a statement of the case (SOC) regarding the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  The Board specified that the AOJ should afford the Veteran the opportunity to perfect his appeal.  While the appeal was in remand status, the AOJ, in May 2017, issued a supplemental statement of the case (SSOC) regarding this issue.  Neither the cover letter to the SSOC nor the document itself sufficiently advised the Veteran of his appellate rights with respect to this issue.  Thus, the Board has concluded that the AOJ has not substantially complied with the November 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  The Veteran should be provided with a SOC, be advised of his appellate rights with respect to this issue, and be afforded the appropriate time in which to respond.  

Regarding the issues of entitlement to higher evaluations for diabetes mellitus and PTSD, the November 2016 remand directed that examinations be conducted.  Review of the record does not reflect that the Veteran has been afforded examinations to determine the severity of these disabilities.  The November 2016 remand also noted that the issue of entitlement to a TDIU had been raised, and directed that this issue be adjudicated.  There is no indication that the AOJ has addressed this issue.  As such, the AOJ as not complied with the Board's remand directives with respect to these issues.  See Stegall.  

In light of the deficiencies discussed above, the Board has determined that additional action by the AOJ is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC that addresses the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  The Veteran should be advised of his appellate rights and given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that this issue will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

2.  Schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected diabetes mellitus.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Following examination of the Veteran and review of the record, the examiner should describe the manifestations of the Veteran's diabetes mellitus, to include all complications related to the disease.  

The examiner must explain the rationale for any opinion expressed.  

3.  Schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected PTSD.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Following examination of the Veteran and review of the record, the examiner should describe the manifestations of the Veteran's PTSD.  

The examiner must explain the rationale for any opinion expressed.  

4.  Thereafter, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

5.  Review the record and conduct any additional development indicated.  

6.  Then, readjudicate the claims perfected on appeal, to include entitlement to a TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




